B. F. SAFFOLD, J.
The appeal is taken from a decree of the probate court vacating a final settlement, which the appellant, as administrator of the estate of William Hawkins, had made on the 5th of August, 1864. The application to set aside the settlement was presented by the appellee, as the widow of the intestate, and she does not appear to represent any other than her own interest in the estate. The grounds of objection alleged in the petition are: 1st, that the decree is vague and uncertain; 2d, that it was “rendered upon Confederate bonds *503and assets, and execution ordered to issue for the collection of Confederate bonds and Confederate assets ; ” 3d, that the “ decree was not rendered by any court of competent jurisdiction, nor by any legal and competent judge of said probate court.”
The decree finds the amount with which the administrator was chargeable, and the amount expended by him. The balance against him is also found to consist partly of cash and partly of Confederate bonds; and distribution of the same is made, with direction for execution to issue in favor of the distributees respectively. It appears that the administration was commenced prior to the late war, and that the balance above mentioned was the proceeds of property of the estate sold by the administrator. No circumstances of the reception of the Confederate funds are shown. But, on the 13th of September, 1864, about five weeks after the final settlement was made, the petitioner, in consideration of the amount of the decree in her favor paid to her, gave a receipt to the administrator in full satisfaction of the decree. This receipt is signed with the present name of the appellee ; but it nowhere appears in the proceedings whether, when she gave it, she was a feme sole or a married woman. Upon the presentation of the receipt to the court, it was ordered to be filed as a full payment and satisfaction of the decree, from which the administrator was formally pronounced discharged.
In Griffin v. Hyland (45 Ala. 688), the final settlement of executors made in 1864, and fully carried into effect, was held not to be void, because of the rebel character of the court. In Houston v. De Loach (43 Ala. 364), the liability of guardians for the property which they converted into Confederate currency, or bonds,, was held to depend upon the merits of each case, in view of all the circumstances affecting it. In Ponder v. Scott (44 Ala. 241), the acceptance of payment of a debt in Confederate currency by the owner, in his own right, and not in a fiduciary capacity, was said to extinguish the debt. These authorities seem to be decisive of error in the decree appealed from. The decree is reversed, and the cause remanded.